       Case 2:21-cv-00514-DJH Document 18 Filed 04/16/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                          No. CV-21-00514-PHX-DJH
10                   Plaintiff,                         ORDER
11   v.
12   Janet Yellen, et al.,
13                   Defendants.
14
15           Before the Court is a Joint Motion to Set a Briefing Scheduling on Plaintiff’s
16   pending Motion for Preliminary Judgment (Doc. 14). In addition to a briefing schedule,
17   the Parties request dates for amicus curie to file supportive briefs, and seek permission to
18   appear telephonically or by videoconference at a hearing on the Motion for Preliminary
19   Judgment. The Court will partially grant and partially deny the Joint Motion (Doc. 14).
20           IT IS ORDERED that the following briefing schedule is set for Plaintiff’s Motion
21   for a Preliminary Injunction:
22        1. Amicus Briefs Supporting Plaintiff’s Motion for a Preliminary Injunction (Doc. 11)
23           must be filed by Friday, April 23, 2021;
24        2. Defendants’ Brief in Opposition to Plaintiff’s Motion for a Preliminary Injunction
25           must be filed by Friday, April 30, 2021;
26        3. Amicus Briefs Supporting Defendants’ Opposition must be filed by Monday, May
27           3, 2021.
28        4. Plaintiff’s Reply Brief in Support of its Motion for a Preliminary Injunction must
       Case 2:21-cv-00514-DJH Document 18 Filed 04/16/21 Page 2 of 2



 1          be filed by Monday, May 10, 2021.
 2          IT IS FURTHER ORDERED that any amicus brief filed with the Court shall be
 3   limited to ten (10) pages.
 4          IT IS FURTHER ORDERED setting a hearing on the Motion for a Preliminary
 5   Injunction (Doc. 11) for Tuesday, June 22, 2021, at 9:30 a.m. in Courtroom 605, Sandra
 6   Day O’Connor United States Courthouse, 401 W. Washington Street, Phoenix, Arizona
 7   85003. The request to appear telephonically or by videoconference at the hearing is
 8   denied, without prejudice.
 9          Dated this 14th day of April, 2021.
10
11
12                                                Honorable Diane J. Humetewa
13                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
